1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   CONRADO MADRID,                                       Case No.: 1:19-CV-00669 DAD JLT
12                  Plaintiff,                             ORDER AFTER INFORMAL TELEPHONIC
13          v.                                             CONFERENCE RE: DISCOVERY DISPUTE
                                                           (Doc. 20)
14   LAZER SPOT, INC.,
15                  Defendant.
16
17          At the request of defense counsel, the Court held an informal, telephonic conference
18   regarding a discovery dispute that is ongoing (Doc. 20). In advance of the conference, the defense
19   reported that the plaintiff has failed to provide any substantive responses to interrogatories and has
20   not produced most, if any, documents responsive to the discovery request. Plaintiff’s counsel has
21   noted some personal difficulties and also that the plaintiff’s work schedule and his lack of
22   experience in litigation have impeded the ability to timely respond.
23          The Court appreciates that everyone has unexpected illnesses and emergencies that get in
24   the way of work obligations. However, the discovery requests at issue involve investigation of
25   basic factual issues raised by this litigation. These requests should have been anticipated at the
26   outset of this litigation and efforts made to gather together the needed documentation/information.
27   Indeed, much of this information should have been gathered in preparation for the Rule 26
28   disclosure.


                                                       1
1           In any event, the plaintiff has two choices: he can choose to cooperate and comply with the

2    deadlines imposed by the Court or he can dismiss the action. If he fails to choose one of these

3    options, ultimately the choice may be taken from him. If he decides to continue in this litigation,

4    he SHALL immediately redouble his efforts to comply with discovery and SHALL provide

5    immediate, substantive responses to the outstanding discovery. At the conference, the plaintiff’s

6    counsel said that the discovery would be provided by January 31, 2020. Thus, the Court

7    ORDERS:

8           1.      The plaintiff SHALL provide substantive discovery responses to all outstanding

9    discovery requests so they are received by defense counsel no later than January 31, 2020. This

10   may be accomplished via email or by overnight mail;

11          2.      Should the plaintiff fail to provide substantive discovery responses to all

12   outstanding discovery requests by January 31, 2020, the defendant is authorized to file a notice of

13   motion to compel no later than February 7, 2020, with the joint statement filed at least seven

14   days before the hearing according to the requirements of Local Rule 251(d);

15          3.      The Court declines to entertain the request to amend the case schedule now. If the

16   motion to compel is necessary, the Court will consider amending the case schedule in conjunction

17   with relief on the motion. If the motion is not needed, the parties SHALL file a joint statement no

18   later than February 7, 2020, indicating whether the case schedule needs to be amended and, if it

19   does, proposing the amended schedule.

20
21   IT IS SO ORDERED.

22      Dated:     January 24, 2020                            /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                       2
